Case 6:20-cr-00161-MJJ-CBW Document 22 Filed 09/09/20 Page 1 of 3 PageID #: 88




                     UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                     CRIMINAL NO. 20-CR-00161
  VERSUS                                       JUDGE MICHAEL J JUNEAU
  BRANDON MICHAEL MOSING                       MAG. JUDGE WHITEHURST

     REPORT AND RECOMMENDATION ON FELONY GUILTY PLEA
         BEFORE THE UNITED STATES MAGISTRATE JUDGE

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant, this matter has been referred by the District Court

for administration of Guilty Plea, and Allocution under Rule 11 of the Federal Rules

of Criminal Procedure.

      This cause came before the undersigned U. S. Magistrate Judge for an initial

appearance and a guilty plea hearing of the defendant, BRANDON MICHAEL

MOSING, on September 2, 2020. For the proceeding, the prosecutor, defense counsel,

and the court reporter all appeared by videoconference. The defendant appeared by

videoconference from the detention facility where he is being held. The defendant

consented in writing to appearing by videoconference, and both he and his lawyer

explained they had discussed the matter. The defendant’s image and voice were clear,

and he could see and hear the proceeding clearly.

      The matter proceeded without the defendant physically present because, during

the national emergency created by the novel coronavirus, he could not be physically
Case 6:20-cr-00161-MJJ-CBW Document 22 Filed 09/09/20 Page 2 of 3 PageID #: 89




present without seriously jeopardizing public health and safety. See Third

Supplemental Order Regarding Court Operations Under Exigent Circumstances

Created by the Covid-19 Pandemic and subsequent Orders (implementing Coronavirus

Aid, Relief, and Economic Security Act, H.R. 748 [“CARES Act”], and March 27,

2020, action by Judicial Conference authorizing videoconferencing under certain

circumstances). The plea was not postponed based on a finding that delay of the plea

would cause serious harm to the interests of justice because delaying the proceedings

further to accommodate an in-person plea is impracticable given that there is no

ascertainable end to the current national emergency stemming from the Covid-19 virus.

The court specifically found that interests of justice will seriously be harmed by

prolonged, indefinite delays of the plea hearing in light of the defendant’s stated desire

to plead guilty.

      For the reasons orally assigned during the plea hearing, it is the finding of the

undersigned that the defendant is fully competent, that his plea of guilty is knowing

and voluntary, and his guilty plea to Count One and Count Two of the Bill of

Information, is fully supported by a written factual basis for each of the essential

elements of the offenses.

      Therefore, the undersigned U.S. Magistrate Judge recommends that the District

Court ACCEPT the guilty plea of the defendant, BRANDON MICHAEL MOSING,

in accordance with the terms of the plea agreement filed in the record of these

proceedings, and that BRANDON MICHAEL MOSING be finally adjudged guilty
Case 6:20-cr-00161-MJJ-CBW Document 22 Filed 09/09/20 Page 3 of 3 PageID #: 90




of the offenses charged in Count One and Count Two of the Bill of Information.

      The defendant has waived his right to file an objection to the Report and

Recommendation.

      THUS DONE AND SIGNED in chambers at Lafayette, Louisiana this 9th day

of September, 2020.
